                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF TENNESSEE


IN RE:                                     )
                                           )
GREGORY KENT QUINN,                        )      Case No. 3:18-bk-03512
 (SSN XXX-XX-2060)                         )      (Chapter 11)
                                           )      Judge Marian F. Harrison
         Debtor-in-Possession.             )

______________________________________________________________________

      ORDER APPROVING DISCLOSURE STATEMENT AND FIXING TIME
           FOR FILING ACCEPTANCES OR REJECTIONS OF PLAN,
                    COMBINED WITH NOTICE THEREOF
______________________________________________________________________


         A disclosure statement under Chapter 11 of the Bankruptcy Code having been filed

by the debtor-in-possession, Gregory Kent Quinn (the "Debtor"), dated June 21, 2019

referring to a plan of reorganization under Chapter 11 of the Bankruptcy Code; and

         This matter came before the Court on July 30, 2019 for hearing upon notice to

determine whether the disclosure statement dated June 21, 2019, a copy of which is

attached hereto, contains adequate information in compliance with Bankruptcy Code

section 1125; and

         The Court being advised by counsel for the Debtor that no objections had been filed

to the disclosure statement and it appearing that no one appeared at the hearing to oppose

or otherwise contest the adequacy of information in the disclosure statement dated June




Case 3:18-bk-03512      Doc 72    Filed 07/30/19 Entered 07/30/19 14:58:40       Desc Main
                                  Document     Page 1 of 3
21, 2019, a copy of which is attached hereto;

       It is ORDERED, and notice is hereby given, that:

       A.     The disclosure statement filed by the Debtor dated June 21, 2019 is

approved.

       B.     __________________, 2019 is fixed as the last day for filing written

acceptances or rejections of the plan referred to above.

       C.     Within three (3) days after the entry of this Order, the plan of reorganization,

the disclosure statement, and a ballot conforming to Official Form No. 314 shall be

transmitted by mail to all creditors, equity security holders, and other parties in interest as

provided in Bankruptcy Rule 3017(d).

       D.     _______________, 2019 is fixed for the hearing on confirmation of the plan,

at _____ _.m., Courtroom Three, Customs House, 701 Broadway, Nashville, Tennessee.

       E.     _________________, 2019 is fixed as the last day for filing and serving

pursuant to Bankruptcy Rule 3020(b)(1) written objections to confirmation of the plan.



        IT IS SO ORDERED.




             THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS

                     INDICATED AT THE TOP OF THE FIRST PAGE




                                         Page 2 of 3



Case 3:18-bk-03512      Doc 72    Filed 07/30/19 Entered 07/30/19 14:58:40          Desc Main
                                  Document     Page 2 of 3
SUBMITTED AND APPROVED FOR ENTRY BY:


 /s/ Joseph P. Rusnak
Joseph P. Rusnak
TUNE,ENTREKIN &WHITE, P.C.
UBS Tower, Suite 1700
315 Deaderick Street
Nashville, TN 37238
(615) 244-2770 Voice
(615) 244-2778 Fax
Jrusnak@tewlawfirm.com

Attorneys for the Debtor-in-Possession



xc:      U. S. Trustee




H:\JPRAssistant\JPR\Quinn\Plan\OrderApproveDisclStmt.wpd




                                                    Page 3 of 3



Case 3:18-bk-03512            Doc 72       Filed 07/30/19 Entered 07/30/19 14:58:40   Desc Main
                                           Document     Page 3 of 3
